Citation Nr: 0513597	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an immune disorder, 
also claimed as rheumatoid arthritis, to include as due to 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to March 
1982, with 13 years of prior unverified service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the competent medical evidence 
indicates that the veteran's current immune disorder, also 
claimed as rheumatoid arthritis, is not related to active 
duty, or to exposure to Agent Orange, synthetic oil or jet 
fuel while on active duty.


CONCLUSION OF LAW

Service connection for an immune disorder, also claimed as 
rheumatoid arthritis, to include as due to exposure to Agent 
Orange, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim by the May 2002 rating decision on 
appeal and the December 2002 statement of the case (SOC).  
Additionally, the RO sent the veteran letters in April 2001, 
January 2002 and December 2004 that explained the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence; listed the evidence; and asked the 
veteran to submit and authorize the release of additional 
evidence.  Accordingly, the Board finds that the appellant 
has been afforded all notice required by statute.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available VA treatment records and private treatment records.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  There is 
no indication from the claims folder or allegation from the 
appellant that any available relevant evidence remains 
outstanding.  Therefore, the Board finds that the duty to 
assist is met.  38 U.S.C.A. § 5103A.

The veteran's original claims file was lost and rebuilt.  
Thus, no service medical records are available.  The Board is 
aware that in such a situation it has a heightened duty to 
assist a claimant in developing his or her claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In correspondence and during a March 2004 personal hearing at 
the RO, the veteran has maintained that he incurred an immune 
disorder (which led to rheumatoid arthritis), as a result of 
exposure to Agent Orange while in Vietnam.  He also contends 
that his immune disorder and rheumatoid arthritis are due to 
exposure to synthetic oil and jet fuel while on active duty.  

As described in further detail below, the veteran has not 
been diagnosed with any of the disabilities included on the 
list of herbicide-related disorders from 38 C.F.R. § 3.309(e) 
within the prescribed presumptive periods.  Accordingly, his 
claim for service connection will be considered only on a 
direct basis, and on a presumptive basis as a chronic 
disease.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The record before the Board contains post-service medical 
records, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an immune disorder, also claimed as 
rheumatoid arthritis, to include as secondary to herbicide 
exposure.  

The record indicates that the veteran served in Vietnam.  
Thus, exposure to Agent Orange is presumed.  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).

The post-service private and VA medical records do not 
provide any complaints, symptoms, findings or diagnoses 
related to rheumatoid arthritis within one year of the 
veteran's separation from service.  Thus, service connection 
is not warranted for rheumatoid arthritis on a presumptive 
basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.

Regarding direct service connection, the medical evidence 
does not show an impression of rheumatoid arthritis until the 
mid-1990's, many years after the veteran's separation.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, the medical evidence of record is entirely negative 
for any medical opinion linking the veteran's immune disorder 
or rheumatoid arthritis to any incident of his active duty, 
including exposure to Agent Orange, synthetic oil or jet 
fuel.  The Board has considered the veteran's own assertions 
as to such relationships.  As a layperson, however, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As a result, his own 
assertions do not constitute competent medical evidence in 
support of his claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an immune disorder, also claimed as 
rheumatoid arthritis, to include as due to exposure to Agent 
Orange, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


